Citation Nr: 0925844	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  08-35 300	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of a right wrist fracture.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

G. Lindquist, Law Clerk





INTRODUCTION

The Veteran served on active duty from January 1978 to 
January 1981 in the United States Army.

This case comes before the Board of Veteran's Appeals (Board) 
on appeal from a February 2008 rating decision rendered by 
the Philadelphia, Pennsylvania Regional Office (RO) of 
Department of Veterans Affairs (VA), which granted service 
connection for post-traumatic osteoarthritis, right wrist, 
status post fracture of the navicular (scaphoid) bone, and 
assigned a noncompensable disability rating effective July 
20, 2007.  

In a May 2009 rating decision, the RO increased the initial 
rating to 10 percent, effective July 20, 2007. 



FINDING OF FACT

The service-connected residuals of a right wrist fracture 
consist of pain, weakness, and limitation of motion without 
ankylosis.



CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for residuals of a right writs fracture have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 5215 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).

Duties to Notify

The appeal arises from disagreement with the initial rating 
following the grant of service connection.  The courts have 
held that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as an 
effective date) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  Where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements.  Id.  In this case there has been no allegation of 
such prejudice.

Duties to Assist

VA has also made required efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
associated with the claims file consist of the Veteran's 
medical treatment records and reports from VA examinations. 
 The Veteran has not identified any outstanding records for 
VA to obtain that were relevant to the claim and the Board is 
likewise unaware of such.  There is no evidence of a change 
in the Veteran's disability since the last VA examination.

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duties pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159(b), 20.1102 (2008).

Legal Criteria 

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2008).

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2008).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2008).

When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  

Where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).  
The Veteran is presumed to be seeking the maximum benefit 
allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35, 
(1993).  

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary  
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10 
(2008).

Traumatic arthritis is evaluated as degenerative arthritis. 
 38 C.F.R. § 4.71a, Diagnostic Code 5010.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate codes for the specific joint or joints involved. 
If the limitation of motion is noncompensable, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 20 percent evaluation is merited for X-ray evidence 
of involvement of two or more major joints or two or more 
minor joint groups, with occasional incapacitating 
exacerbations.  A 10 percent evaluation is merited for X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.

Under Diagnostic Code 5215, a 10 percent rating, the maximum 
rating, is warranted when there is limitation of motion of 
the wrist with dorsiflexion less than 15 degrees or with 
palmar flexion limited in line with the forearm.  38 U.S.C.A. 
§ 4.71a, Diagnostic Code 5215.

Under Diagnostic Code 5214, a 30 percent disability 
evaluation is warranted when there is favorable ankylosis in 
20 to 30 degrees dorsiflexion in the major wrist.  A 40 
percent disability evaluation is contemplated for ankylosis 
of the major wrist in any other position, except favorable. 
 A 50 percent rating is assigned for ankylosis of the major 
wrist when ankylosis is unfavorable, in any degree of palmar 
flexion, or with ulnar or radial deviation.  38 U.S.C.A. § 
4.71a, Diagnostic Code 5214.

Normal range of motion in the wrist is 70 degrees of 
dorsiflexion (extension), 80 degrees of palmar flexion, 80 
degrees of forearm supination, and 85 degrees of forearm 
supination. See 38 C.F.R. § 4.71a, Plate I (2008).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2008), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, or incoordination.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, or incoordination.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).

However, these provisions are not for consideration where the 
Veteran is in receipt of the highest rating based on 
limitation of motion and a higher rating requires ankylosis.  
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

Factual Background & Analysis

Service treatment records reflect the Veteran injured his 
right wrist in November 1978.  X-rays confirmed a fracture of 
the navicular (also called scaphoid) bone.  In May 1979, an 
examiner noted that the Veteran had avascular necrosis of the 
navicular.  A June 1979 X-ray indicated a union of the 
fracture of the navicular bone and also provided negative X-
ray evidence of aseptic necrosis.

At a January 2008 VA examination, the Veteran reported 4-5 
years of pain in the right wrist on strenuous motion.  He 
reported flare-up pain only on provocation but was not taking 
any medication for the pain.  He had been working as a 
forklift operator but stated that he had not worked since 
2006.  He reported that his right wrist had nothing to do 
with leaving work, but it had made work uncomfortable.   

On examination, the Veteran's right wrist was minimally 
tender to pressure at the lateral dorsum, and displayed a 
full, painless range of motion.  The Veteran was capable of 
three repetitions without a change in range of motion.  X-
rays of the right wrist were interpreted as normal.  The 
examiner diagnosed post traumatic osteoarthritis of the right 
wrist.  

In an addendum, the examiner stated that osteoarthritic 
change is often missed on imaging studies so that the 
diagnosis of osteoarthritis can not be denied solely because 
there is no imaging evidence supporting osteoarthritis.  The 
examiner noted that the Veteran's history of the right wrist 
disorder "squarely" fits into the diagnosis of 
osteoarthritis as the Veteran did not have difficulty with 
the wrist until many years after the injury.

In the Veteran's March 2008 notice of disagreement, he 
reported painful motion, weakened movement, and fatigability 
in his right hand.  He related that while working in stock at 
Wal-Mart he could only lift 20 lbs. with his right hand.  
With heavier objects he needed to use his left hand.  He also 
reported that at the end of his shift his right hand felt 
like it was separating at the wrist.   

An April 2008 VA outpatient treatment record shows the 
Veteran visited the emergency room for arthritis pain in the 
right wrist.  He was told to wear a splint for 1-2 weeks to 
help with the pain.  

The Veteran was provided another VA examination concerning 
his right wrist in April 2009.  He complained of pain over 
the anterior wrist and weakness and pain with movement of the 
wrist.  He also complained of a lack of endurance of the 
wrist.  As a maintenance supervisor at Wal-Mart, he reported 
he could perform his duties but could only lift 20-25 lbs.  
The limited amount of weight he could lift also affected his 
activities of daily living.  

Upon examination, the Veteran's range of motion of the right 
wrist was measured.  The examiner found dorsiflexion of 0-30 
degrees with pain at 30 degrees; palmar flexion 0-55 degrees 
with pain at 55 degrees; radial deviation 0-20 degrees 
without pain; and ulnar deviation 0-15 degrees without pain.  
With three repetitions, the range of motion was not 
additionally limited by pain, fatigue, weakness, or lack of 
endurance.   The Veteran denied any flare-ups but pain was 
present over the anterior wrist.  X-rays showed no 
degenerative joint disease.  The examiner diagnosed the 
Veteran with residuals of right wrist navicular fracture with 
strain and decreased range of motion.  

The Veteran's service connected disability is currently rated 
at 10 percent disabling pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Codes 5214 and 5215.  He is currently in receipt 
of the highest schedular rating for limitation of motion.  A 
higher rating requires ankylosis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5214.  Ankylosis is "immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure."  Colayong v. West, 12 Vet App 524 (1999) (citing 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (31ST Ed. 2007) at 
94).  While the Veteran experiences pain and weakness in the 
right wrist, he has always been found to have some motion in 
the wrist.  Ankylosis or immobility has not been documented.  
Therefore, the evidence is against a higher rating on the 
basis of ankylosis.  38 C.F.R. § 4.71a, Diagnostic Code 5214.  

Also, there is no X-ray evidence of involvement of two or 
more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  

The Board has considered the Veteran's credible report of 
pain, weakness, and fatigability associated with his right 
wrist disability.  However, as noted, where a musculoskeletal 
disability is currently evaluated at the highest schedular 
evaluation available based upon limitation of motion, a 
DeLuca analysis is foreclosed.  Johnston, 10 Vet. App. 80 
(1997).  The Veteran has been granted the maximum rating 
possible under Diagnostic Code 5215; hence, a further 
increased evaluation, based on pain or functional loss alone, 
is not warranted under the holding in DeLuca or the 
provisions of 38 C.F.R. § 4.40 and § 4.45.

Under the circumstances, the Board concludes that under the 
provisions of 38 C.F.R. § 4.71a, the Veteran is not entitled 
to a rating higher than 10 percent for any portion of the 
time period under consideration.  The Board has considered 
staged ratings, under Fenderson v. West, 12 Vet. App. 119 
(1999), but concludes that they are not warranted.  As the 
preponderance of the evidence is against this claim, the 
benefit-of-the-doubt doctrine does not apply, and the claim 
must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002);  38 
C.F.R. §§ 3.102, 4.3 (2008); Alemany v. Brown, 9 Vet. App. at 
519-20.

Extraschedular

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards." 38 C.F.R. § 3.321(b)(1) (2008).  The question of 
an extraschedular rating is a component of a claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); see also Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service- 
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").

When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Id.

The service-connected residuals of the status post right 
wrist fracture manifest with pain and limitation of motion, 
without associated neurological symptoms of sensory deficit. 
 The functional symptoms of pain and weakness are 
contemplated in ratings based on limitation of motion.  
38 C.F.R. §§ 4.40, 4.45.  As discussed in the preceding 
section, these symptoms are contemplated by the rating 
criteria.  Hence, the criteria for referral for consideration 
of an extraschedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).

ORDER

An initial rating in excess of 10 percent for post-traumatic 
osteoarthritis, right wrist, status post fracture of 
navicular (scaphoid) bone is denied.




____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


